DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greene (US 20130321425 A1 in view of Agrawal (US 20130338630 A1).
Claim 23. Greene teaches a method of using insulin information for meal indication, comprising:
storing glucose data representative of sensed glucose of a patient over a period of time in a nonvolatile memory 
([0051] the data storage memory 220 stores one or more days of continuous analyte sensor data.);
collecting insulin timing information of the patient 
([0155] such as 1 day, 2 days, 7 days, 30 days 607F, and the like. And, the comparison relates to the time a patient is below a target glucose range (2% as show by callout 642D) and the time the other patients at the clinic are below the target glucose range (7% as shown by callout 642C) based on data collected over a 30-day time frame, although other statistical comparisons, time frames, and groups may be used as well. 
[0108] insulin pump data, histograms, counts); and
performing, with the processor, pattern analysis on the portion of the glucose data temporally related to the meal
([0086] Analyte processor 490 may include,... a pattern detector 420I, ([0173] by pattern detector 420I based on one or more patterns. For example, pattern detector 420I may include a pattern that processes sensor data (or histograms and counts) stored in repository 475, identifies glucose values that are above the target range, and correlates dates and times of the above the range glucose values to enable presentation at glucose values module 676A.) 
and further discloses identifying with a processor a portion of glucose related data inclusive of carbohydrates and food related information ( [0108] )but does not specifically disclose identifying, with a processor, a portion of the glucose data as being temporally related to the meal; and determining an occurrence of a meal implicitly based on the collected insulin timing information.
However,  Agrawal teaches identifying, with a processor, a portion of the glucose data as being temporally related to the meal and determining an occurrence of a meal implicitly based on the collected insulin timing information and performing with the processor pattern analysis on the portion of the glucose data temporally related to the meal
 ([0147] line 240, then one pattern may constitute the average glucose levels from 6 AM to Noon (the breakfast/morning pattern), and then a second pattern may constitute the average glucose levels from Noon (lunch time shown at line 210) to 7 PM (the lunch/afternoon pattern), and lastly a third pattern may constitute the average glucose levels from 7 PM (dinner time shown at line 230) to 6 AM the next day (the dinner/evening pattern)… a single 24-hour pattern or any portion thereof, divided into any number of patterns, corresponding to any suitable event occurrence, may be utilized according to embodiments of the present invention.
 [0085] The DDMS 16 may measure, analyze, and track either blood glucose (BG) or sensor glucose (SG) readings for a user.) (e.g. identifying and occurrence).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of identifying, with a processor, a portion of the glucose data as being temporally related to the meal and determining an occurrence of a meal implicitly based on the collected insulin timing information as taught by Agrawal within the system of Greene and Mault for the purpose of enhancing the system to detect  typical eating patterns with respect to insulin information in order to automate insulin intake for the user.

Claim 24. Greene and Agrawal teach the method of claim 23, further comprising recommending a treatment based on the pattern analysis
(Agrawal [0105] Based on this average pattern and trend, this information may be passed along to a doctor or a user, and/or to a DDMS/MDMS, an infusion pump, a controller/programmer, or any other suitable device, for example, which may take proactive measures in recommending and/or automatically delivering a bolus of insulin in advance of this predicted rise and peak shown at line 220).

Claim 25. Greene and Agrawal teach the method of claim 24, wherein the treatment recommendation is a timing of an insulin bolus or a size of an insulin bolus
(Agrawal [0105]If the user normally takes lunch at Noon but one day is caught in a meeting that runs longer, and the user takes lunch at 1 PM instead, the infusion pump (or any other suitable device), for example, may make a prediction as to the upcoming rise and peak shown at line 220 based on the average glucose level pattern derived from the report 200 of FIG. 2A and time-shift the pattern one-hour later, such that it will predict a rise and peak at 4 PM instead of 3 PM, and take proactive measures in recommending and/or delivering a bolus in advance of this predicted rise and peak if it starts to notice a rise in glucose levels an hour after taking lunch at 1 PM.).

Claim 26.  Greene and Agrawal teach the method of claim 24, wherein the treatment recommendation pertains to a timing of a meal or exercise
([0105] If the user normally takes lunch at Noon but one day is caught in a meeting that runs longer, and the user takes lunch at 1 PM instead, the infusion pump (or any other suitable device), for example, may make a prediction as to the upcoming rise and peak shown at line 220 based on the average glucose level pattern derived from the report 200 of FIG. 2A and time-shift the pattern one-hour later,).

Claim 27. Greene and Agrawal teach the method of claim 23, wherein collecting the insulin timing information comprises receiving the manual entry of the insulin timing information
(Greene [0059] a user may manually provide some of the data to analyte processing system 400 and/or analyte processor 490. For example, a user may provide calories consumed information via a user interface to analyte processing system 400 and/or analyte processor 490.
Mault [0076] The PDA receives data on the time and quantity of insulin injections. The PDA may transmit a request to the pump for an insulin injection, possibly after confirmation by the person.).

Claim 28. Greene and Agrawal teach the method of claim 23, wherein collecting the insulin timing information comprises automatically reading the insulin timing information from a dosing device
(Greene [0060]  a combined glucose/temperature sensor that transmits sensor data to the sensor electronics module 312 using common communication circuitry.[0077] Other examples of actions include providing sensor data, such as glucose data, carbohydrate data, insulin pump data, and the like, to the analyte processor 490, initiating processing of the sensor data, initiating analysis of the sensor data,).

Claim 29. Greene and Agrawal teach the method of claim 23, further comprising marking a meal in the glucose data based on the collected insulin timing information 
(Agrawal [0147] Referring to FIG. 2A, if we know that the user usually has breakfast at 6 AM shown at line 240, then one pattern may constitute the average glucose levels from 6 AM to Noon (the breakfast/morning pattern), and then a second pattern may constitute the average glucose levels from Noon (lunch time shown at line 210) to 7 PM (the lunch/afternoon pattern), and lastly a third pattern may constitute the average glucose levels from 7 PM (dinner time shown at line 230) to 6 AM the next day (the dinner/evening pattern).).

Claim 30. Greene and Agrawal teach the method of claim 23, further comprising displaying the portion of glucose data on a display 
(Agrawal Fig 2a; [0147] A pattern that may be time-shifted may constitute the entire 24-hour period of the average glucose levels, as illustrated in FIG. 2A,).

Claim 31. Greene and Agrawal teach the method of claim 23, wherein performing, with the processor, pattern analysis on the portion of the glucose data comprises identifying a rapid rise or rapid fall in the portion of the glucose data 
(Greene [0099] In some exemplary implementations, the calculation engine 420H may also update other histograms representative of aggregate count information. For example, the count 508 may be used to update histograms 510 representative of so-called "cohorts" of the host used to generate histogram 590A. 
Mault [0136] The current present) time P is indicated by arrow 404. Projected future levels of blood glucose are calculated using a glycemic response model, and are presented to the right of the arrow 404. The person has entered a planned lunch (L) and dinner (D), indicated at times shown using arrows 406 and 408 respectively. The nutritional content of these planned meals is used to calculate future values of blood glucose. As a result of the entered meals, the curve exceeds the upper recommended blood glucose level, shown by dotted line 410, after the planned dinner at a time E, shown by arrow 416. The previous accuracy of the model's predictions has been checked using a data point (414) which represents an actual blood glucose measurement for the person. As this point 414 is close to the curve based on previous food and blood glucose entries, the model is assumed to be accurate.).

Claim 32. Greene and Agrawal teach the method of claim 23, wherein performing, with the processor, pattern analysis on the portion of the glucose data comprises assessing intraday variability and interday variability
 (Greene [0149] However, looking at high levels of variance can apply to a month, a week, a day, an intraday, every other hour, hourly, and combinations thereof. Every pattern may be assigned a minimally acceptable score before it can be considered for display.).

Claim 33. Greene teaches a system for using insulin information for meal indication, comprising:
a glucose sensor configured to collect glucose data representative of sensed glucose levels of
a patient ([0008] The sensor data may represent a glucose concentration level for a host. [0026] a sensor electronics module 12 and a continuous analyte sensor 10.)
a nonvolatile memory in which is stored glucose data representative of sensed glucose levels of a patient over a period of time
(([0051] the data storage memory 220 stores one or more days of continuous analyte sensor data.)); and

a processor coupled with the nonvolatile memory, wherein the processor is programmed to:
collect insulin timing information of the patient
([0086] Analyte processor 490 may include,... a pattern detector 420I,
([0155] such as 1 day, 2 days, 7 days, 30 days 607F, and the like. And, the comparison relates to the time a patient is below a target glucose range (2% as show by callout 642D) and the time the other patients at the clinic are below the target glucose range (7% as shown by callout 642C) based on data collected over a 30-day time frame, although other statistical comparisons, time frames, and groups may be used as well. [0108] insulin pump data, histograms, counts);
And perform pattern analysis on the portion of the glucose data
and further discloses identifying with a processor a portion of glucose related data inclusive of carbohydrates and food related information ([0108]) but does not specifically disclose 
identifying  a portion of the glucose data as being temporally related to the meal; and determining an occurrence of a meal implicitly based on the collected insulin timing information.

However,  Agrawal teaches identifying  a portion of the glucose data as being temporally related to the meal; and determining an occurrence of a meal implicitly based on the collected insulin timing information and performing with the processor pattern analysis on the portion of the glucose data temporally related to the meal 
([0147] line 240, then one pattern may constitute the average glucose levels from 6 AM to Noon (the breakfast/morning pattern), and then a second pattern may constitute the average glucose levels from Noon (lunch time shown at line 210) to 7 PM (the lunch/afternoon pattern), and lastly a third pattern may constitute the average glucose levels from 7 PM (dinner time shown at line 230) to 6 AM the next day (the dinner/evening pattern)… a single 24-hour pattern or any portion thereof, divided into any number of patterns, corresponding to any suitable event occurrence, may be utilized according to embodiments of the present invention.
 [0085] The DDMS 16 may measure, analyze, and track either blood glucose (BG) or sensor glucose (SG) readings for a user.) (e.g. identifying and occurrence).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of identifying a portion of the glucose data as being temporally related to the meal and determining an occurrence of a meal implicitly based on the collected insulin timing information and performing with the processor pattern analysis on the portion of the glucose data temporally related to the meal as taught by Agrawal within the system of Greene and Mault for the purpose of enhancing the system to detect  typical eating patterns with respect to insulin information in order to automate insulin intake for the user.

Claim 34. Greene and Agrawal teach the system of claim 33, wherein the processor is programmed to determine a treatment recommendation based on the pattern analysis
(Agrawal [0105] Based on this average pattern and trend, this information may be passed along to a doctor or a user, and/or to a DDMS/MDMS, an infusion pump, a controller/programmer, or any other suitable device, for example, which may take proactive measures in recommending and/or automatically delivering a bolus of insulin in advance of this predicted rise and peak shown at line 220).

Claim 35. Greene and Agrawal teach the system of claim 34, wherein the treatment recommendation is a timing of an insulin bolus or a size of an insulin bolus
(Agrawal [0105]If the user normally takes lunch at Noon but one day is caught in a meeting that runs longer, and the user takes lunch at 1 PM instead, the infusion pump (or any other suitable device), for example, may make a prediction as to the upcoming rise and peak shown at line 220 based on the average glucose level pattern derived from the report 200 of FIG. 2A and time-shift the pattern one-hour later, such that it will predict a rise and peak at 4 PM instead of 3 PM, and take proactive measures in recommending and/or delivering a bolus in advance of this predicted rise and peak if it starts to notice a rise in glucose levels an hour after taking lunch at 1 PM.).

Claim 36. Greene and Agrawal teach the system of claim 34, wherein the treatment recommendation pertains to a timing of a meal or exercise
((Agrawal [0105]If the user normally takes lunch at Noon but one day is caught in a meeting that runs longer, and the user takes lunch at 1 PM instead, the infusion pump (or any other suitable device), for example, may make a prediction as to the upcoming rise and peak shown at line 220 based on the average glucose level pattern derived from the report 200 of FIG. 2A and time-shift the pattern one-hour later, such that it will predict a rise and peak at 4 PM instead of 3 PM, and take proactive measures in recommending and/or delivering a bolus in advance of this predicted rise and peak if it starts to notice a rise in glucose levels an hour after taking lunch at 1 PM.)).
Claim 37. Greene and Agrawal teach the system of claim 33, wherein the processor is programmed to receive the manual entry of the insulin timing information to collect the insulin timing information of the patient
(Greene [0059] a user may manually provide some of the data to analyte processing system 400 and/or analyte processor 490. For example, a user may provide calories consumed information via a user interface to analyte processing system 400 and/or analyte processor 490.
Mault [0076] The PDA receives data on the time and quantity of insulin injections. The PDA may transmit a request to the pump for an insulin injection, possibly after confirmation by the person.).

Claim 38. Greene and Agrawal teach the system of claim 33, wherein the processor is programmed to automatically read the insulin timing information from a dosing device to collect the insulin timing information of the patient
(Greene [0060]  a combined glucose/temperature sensor that transmits sensor data to the sensor electronics module 312 using common communication circuitry.[0077] Other examples of actions include providing sensor data, such as glucose data, carbohydrate data, insulin pump data, and the like, to the analyte processor 490, initiating processing of the sensor data, initiating analysis of the sensor data,).

Claim 39. Greene and Agrawal teach the system of claim 33, wherein the processor is programmed to mark a meal in the glucose data based on the insulin timing information
(Agrawal [0105] If the user normally takes lunch at Noon but one day is caught in a meeting that runs longer, and the user takes lunch at 1 PM instead, the infusion pump (or any other suitable device), for example, may make a prediction as to the upcoming rise and peak shown at line 220 based on the average glucose level pattern derived from the report 200 of FIG. 2A and time-shift the pattern one-hour later, such that it will predict a rise and peak at 4 PM instead of 3 PM, and take proactive measures in recommending and/or delivering a bolus in advance of this predicted rise and peak if it starts to notice a rise in glucose levels an hour after taking lunch at 1 PM.).

Claim 40. Greene and Agrawal teach the system of claim 33, further comprising a display, wherein the processor is programmed to cause display of the portion of glucose data on the display
([0075] display 33[0085] Accordingly, although certain reports may mention or illustrate BG or SG only, the reports may monitor and display results for the other one of the glucose readings or for both of the glucose readings.).

Claim 41. Greene and Agrawal teach the system of claim 33, wherein the processor is programmed to identify a rapid rise or rapid fall in the portion of the glucose data
(Greene [0099] In some exemplary implementations, the calculation engine 420H may also update other histograms representative of aggregate count information. For example, the count 508 may be used to update histograms 510 representative of so-called "cohorts" of the host used to generate histogram 590A.
Agrawal [0133] 2F sample report…glucose levels rise and fall at a more rapid rate).
Claim 42. Greene and Agrawal teach the system of claim 33, wherein the processor is programmed to assess intraday variability and interday variability
(Greene [0149] However, looking at high levels of variance can apply to a month, a week, a day, an intraday, every other hour, hourly, and combinations thereof. Every pattern may be assigned a minimally acceptable score before it can be considered for display.).

Claim 43. Greene and Agrawal teach the system of claim 33, wherein the processor is programmed to perform pattern analysis on the portion of the glucose data temporally related to the meal (Greene ([0086] Analyte processor 490 may include,... a pattern detector 420I, ([0173] by pattern detector 420I based on one or more patterns. For example, pattern detector 420I may include a pattern that processes sensor data (or histograms and counts) stored in repository 475, identifies glucose values that are above the target range, and correlates dates and times of the above the range glucose values to enable presentation at glucose values module 676A.
Agrawal [0085] [0147]  The DDMS 16 may measure, analyze, and track either blood glucose (BG) or sensor glucose (SG) readings for a user.).

Response to Arguments
Applicant's arguments filed 26 September 2022  have been fully considered but they are not persuasive.
For claims 23 and 33, Applicant states that the prior art references fail to disclose or suggest identifying, with a processor, a portion of the glucose data as being temporally related to the meal; and determining an occurrence of a meal implicitly based on the collected insulin timing information.
The Examiner disagrees as the newly found prior art of Agarwal teaches this limitation.
Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Moreover, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689